Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 17/532,169 filed on 11/22/21. Claims 1 - 19 has been examined.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1 – 2, 6, 8 – 12, 14 - 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zang et al. (8,509,821, Zang hereafter).

Regarding claim 1, Zang teaches A method for determining paging, comprising: 
determining, by a network device, a first group to which a first terminal device paged on a first paging occasion belongs, wherein the first group belongs to M groups (please refer to Fig. 6; the group M as shown as group 1 to 4; while each terminal device as ID set as shown as terminal ID A,B,C,D, and set bit and unset bit, also refer to Fig. 2 and 5; col 10, lines 16 - 36); and 
sending, by the network device, control information, wherein the control information comprises a first field having M bits corresponding to the M groups, and wherein a value of a first bit corresponding to the first group in the M bits is used to indicate that at least one terminal device in the first group has been paged (as mentioned above, and shown in Fig. 6; specifically, how the paging determined by group and then from each group which specific terminal device; please refer to Fig. 6; where group 1 has 3 group bits, group 2 has 2 group bits and so forth, and as mentioned first it determines which group is being paged first in which frame and location of the frame and then device from the group; col 10, lines 16 ; col 11 line 3).

Regarding claim 2, The method according to claim 1, wherein the control information is used to indicate a terminal device of the first group to receive paging information, and the paging information comprises a device identifier of the first terminal device (as explained above, and shown in Fig. 6, each the group and each group has different identifier; the group M as shown as group 1 to 4; while each terminal device as ID set as shown as terminal ID A,B,C,D, and set bit and unset bit, also refer to Fig. 2 and 5; col 10, lines 16 - 36).

Regarding claim 6, The method according to claim 1, wherein sending control information comprises:
determining, by the network device, first group identification information corresponding to the first group (please refer to Fig. 6; the group M as shown as group 1 to 4; while each terminal device as ID set as shown as terminal ID A,B,C,D, and set bit and unset bit, also refer to Fig. 2 and 5; col 10, lines 16 - 36); 
generating, by the network device, the control information based on the first group identification information (as mentioned above, and shown in Fig. 6; specifically, how the paging determined by group and then from each group which specific terminal device; please refer to Fig. 6; where group 1 has 3 group bits, group 2 has 2 group bits and so forth; col 10, lines 16 ; col 11 line 3); and 
sending, by the network device, the control information (as mentioned first it determines which group is being paged first in which frame and location of the frame and then device from the group; col 10, lines 16 ; col 11 line 3).

Regarding claim 8, Zang teaches A method for determining paging, comprising: 
determining, by a first terminal device, a first group to which the first terminal device belongs, wherein the first group belongs to M groups (please refer to Fig. 6; the group M as shown as group 1 to 4; while each terminal device as ID set as shown as terminal ID A,B,C,D, and set bit and unset bit, also refer to Fig. 2 and 5; col 10, lines 16 - 36); 
listening to, by the first terminal device, control information sent by a network device, wherein the control information comprises a first field having M bits corresponding to the M groups respectively, and wherein a value of each bit in the M bits is used to indicate whether at least one terminal device in the group corresponding to the bit is paged (as mentioned above, and shown in Fig. 6; specifically, how the paging determined by group and then from each group which specific terminal device; please refer to Fig. 6; where group 1 has 3 group bits, group 2 has 2 group bits and so forth, and as mentioned first it determines which group is being paged first in which frame and location of the frame and then device from the group; col 10, lines 16 ; col 11 line 3); and 
determining, by the first terminal device based on a value of a bit corresponding to the first group, whether the first terminal device has been paged (as shown in Fig. 6, determine bit value as being 0 or 1, col 10, lines 16 - 36).

Regarding claim 9, The method according to claim 8, wherein the control information is used to indicate a terminal device of the first group to receive paging information, and the paging information comprises a device identifier of the first terminal device (as explained above, and shown in Fig. 6, each the group and each group has different identifier; the group M as shown as group 1 to 4; while each terminal device as ID set as shown as terminal ID A,B,C,D, and set bit and unset bit, also refer to Fig. 2 and 5; col 10, lines 16 - 36).

Regarding claim 10, The method according to claim 8, wherein the determining a group to which the first terminal device belongs comprises: determining, by the first terminal device, the group based on a device identifier of the first terminal device (as mentioned above, and shown in Fig. 6; specifically, how the paging determined by group and then from each group which specific terminal device; please refer to Fig. 6; where group 1 has 3 group bits, group 2 has 2 group bits and so forth, and as mentioned first it determines which group is being paged first in which frame and location of the frame and then device from the group; col 10, lines 16 ; col 11 line 3).

Regarding claim 11, The method according to claim 8, wherein the determining a group to which the first terminal device belongs comprises: determining, by the first terminal device based on a service supported by the first terminal device, the group to which the first terminal device belongs (data services, such protocols may include: CDMA (e.g., 1xRTT, 1xEV-DO), iDEN, TDMA, AMPA, GSM, GPRS, UMTS, EDGE, WiMAX (e.g., IEEE 802.16), LTE, microwave, satellite, MMDS, Wi-Fi (e.g., IEEE 802.11), and Bluetooth or others, col 4, lines 33 - 38).

Regarding claim 12, The method according to claim 8, wherein the listening to, by the first terminal device, control information sent by a network device comprises: listening to, by the first terminal device based on a group identification information corresponding to the first group, the control information sent by the network device (as mentioned above, and shown in Fig. 6; specifically, how the paging determined by group and then from each group which specific terminal device; please refer to Fig. 6; where group 1 has 3 group bits, group 2 has 2 group bits and so forth, and as mentioned first it determines which group is being paged first in which frame and location of the frame and then device from the group; col 10, lines 16 ; col 11 line 3).

Regarding claim 14, A first terminal device, comprising: 
a processor (processor, col 4, lines 4 - 5), a transceiver (BTS, col 4, line 8), and a memory (memory, col 4, lines 4 - 5), wherein the memory is configured to store instructions, which when executed by the processor, cause the first terminal device to (terminal, background, overview): 
determine a first group to which the first terminal device belongs. wherein the first group belongs to M groups (please refer to Fig. 6; the group M as shown as group 1 to 4; while each terminal device as ID set as shown as terminal ID A,B,C,D, and set bit and unset bit, also refer to Fig. 2 and 5; col 10, lines 16 - 36); 
listening to control information sent by a network device, wherein the control information comprises a first field having M bits corresponding to the M groups respectively, and wherein a value of each bit in the M bits is used to indicate whether at least one terminal device in the group corresponding to the bit is paged (as mentioned above, and shown in Fig. 6; specifically, how the paging determined by group and then from each group which specific terminal device; please refer to Fig. 6; where group 1 has 3 group bits, group 2 has 2 group bits and so forth, and as mentioned first it determines which group is being paged first in which frame and location of the frame and then device from the group; col 10, lines 16 ; col 11 line 3); and 
determine, based on a value of a bit corresponding to the first group, whether the first terminal device has been paged (as shown in Fig. 6, determine bit value as being 0 or 1, col 10, lines 16 - 36).

Regarding claim 15, The first terminal device according to claim 14, wherein the control information is used to indicate a terminal device of the first group to receive paging information, and the paging information comprises a device identifier of the first terminal device (as explained above, and shown in Fig. 6, each the group and each group has different identifier; the group M as shown as group 1 to 4; while each terminal device as ID set as shown as terminal ID A,B,C,D, and set bit and unset bit, also refer to Fig. 2 and 5; col 10, lines 16 - 36).

Regarding claim 16, The first terminal device according to claim 14. wherein the determining a group to which the first terminal device belongs comprises: determining. by the first terminal device. the group based on a device identifier of the first terminal device (as mentioned above, and shown in Fig. 6; specifically, how the paging determined by group and then from each group which specific terminal device; please refer to Fig. 6; where group 1 has 3 group bits, group 2 has 2 group bits and so forth, and as mentioned first it determines which group is being paged first in which frame and location of the frame and then device from the group; col 10, lines 16 ; col 11 line 3).

Regarding claim 17, The first terminal device according to claim 14, wherein the determining a group to which the first terminal device belongs comprises: determining, by the first terminal device based on a service supported by the first terminal device, the group to which the first terminal device belongs (data services, such protocols may include: CDMA (e.g., 1xRTT, 1xEV-DO), iDEN, TDMA, AMPA, GSM, GPRS, UMTS, EDGE, WiMAX (e.g., IEEE 802.16), LTE, microwave, satellite, MMDS, Wi-Fi (e.g., IEEE 802.11), and Bluetooth or others, col 4, lines 33 - 38).
Regarding claim 18, The first terminal device according to claim 14, wherein listening to the control information sent by the network device comprises: listening to, by the first terminal dev ice based on a group identification information corresponding to the first group, the control information sent by the network device (as mentioned above, and shown in Fig. 6; specifically, how the paging determined by group and then from each group which specific terminal device; please refer to Fig. 6; where group 1 has 3 group bits, group 2 has 2 group bits and so forth, and as mentioned first it determines which group is being paged first in which frame and location of the frame and then device from the group; col 10, lines 16 ; col 11 line 3).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim(s) 3 – 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zang et al. (8,509,821, Zang hereafter) in further view of Christensson et al. (US 9,265,025, Christensson hereafter).

Regarding claim 3, Zang teaches The method according to claim 1, 
wherein the determining a first group to which a first terminal device paged on a first paging occasion belongs comprises (please refer to Fig. 6; the group M as shown as group 1 to 4; while each terminal device as ID set as shown as terminal ID A,B,C,D, and set bit and unset bit, also refer to Fig. 2 and 5; col 10, lines 16 - 36): 
determining, by the network device, the first group based on a device identifier of the first terminal device (as mentioned above, and shown in Fig. 6; specifically, how the paging determined by group and then from each group which specific terminal device; please refer to Fig. 6; where group 1 has 3 group bits, group 2 has 2 group bits and so forth, and as mentioned first it determines which group is being paged first in which frame and location of the frame and then device from the group; col 10, lines 16 ; col 11 line 3); however, does not specifically disclose wherein the M groups are obtained through classification based on device identifiers of a plurality of terminal devices.
Christensson teaches wherein the M groups are obtained through classification based on device identifiers of a plurality of terminal devices (sending classification information to or receiving classification information from a node in the GSM network, the classification information directly or indirectly classifying the mobile station as a mobile station that monitors the paging channel of a paging group with said monitoring interval; and after registering with the GSM network, renegotiating the length of said monitoring interval, claim 1).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Christensson’s classification with the system of Zang. One would be motivated to combine these teachings because it can easily identify the group and terminal and determine the priority or whether it is paging.


Regarding claim 4, Zang teaches The method according to claim 1, however, does not specifically disclose wherein the M groups are obtained through classification based on inherent attributes of a terminal device.	
	Chrsitensson teaches wherein the M groups are obtained through classification based on inherent attributes of a terminal device (sending classification information to or receiving classification information from a node in the GSM network, the classification information directly or indirectly classifying the mobile station as a mobile station that monitors the paging channel of a paging group with said monitoring interval; and after registering with the GSM network, renegotiating the length of said monitoring interval, claim 1).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Christensson’s classification with the system of Zang. One would be motivated to combine these teachings because it can easily identify the group and terminal and determine the priority or whether it is paging.

Regarding claim 5, Zang with Christensson teaches The method according to claim 4, 
Zang further teaches wherein inherent attributes of the terminal device indicate services supported by the terminal device (data services, such protocols may include: CDMA (e.g., 1xRTT, 1xEV-DO), iDEN, TDMA, AMPA, GSM, GPRS, UMTS, EDGE, WiMAX (e.g., IEEE 802.16), LTE, microwave, satellite, MMDS, Wi-Fi (e.g., IEEE 802.11), and Bluetooth or others, col 4, lines 33 - 38).

10.	Claim(s) 7, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zang et al. (8,509,821, Zang hereafter) in further view of Lee et al. (US 2018/0317198, Lee hereafter).

Regarding claim 7, Zang teaches claim 6, however, does not specifically disclose wherein the first group identification information comprises a first paging radio network temporary identifier (P-RNTI), and wherein the generating the control information based on the first group identification information comprises: generating, by the network device, the control information through scrambling by using the P-RNTI.
	Lee teaches wherein the first group identification information comprises a first paging radio network temporary identifier (P-RNTI), and wherein the generating the control information based on the first group identification information comprises (The RNTI may be a P-RNTI, for example, if the DCI may be used for the paging, paragraph 96): 
generating, by the network device, the control information through scrambling by using the P-RNTI (the RNTI may be a group-specific P-RNTI which may be associated with a scrambling sequence. In a further example, the RNTI may be the N least significant bits (LSBs) of a WTRU-ID that may be used for paging, paragraph 96).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Lee’s P-RNIT with the system of Zang. One would be motivated to combine these teachings because it can provide paging and system information change notification; making easier for user to take appropriate selection and/or changes.

Regarding claim 13, Zang teaches The method according to claim 12. Hoever, does not specifically disclose wherein the group identification information corresponding to the first group comprises a paging radio network temporary identifier (P-RNTI).
	Lee teaches wherein the group identification information corresponding to the first group comprises a paging radio network temporary identifier (P-RNTI) (The RNTI may be a P-RNTI, for example, if the DCI may be used for the paging, paragraph 96).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Lee’s P-RNIT with the system of Zang. One would be motivated to combine these teachings because it can provide paging and system information change notification; making easier for user to take appropriate selection and/or changes.

Regarding claim 19, Zang teaches The method according to claim 18. Hoever, does not specifically disclose wherein the group identification information corresponding to the first group comprises a paging radio network temporary identifier (P-RNTI).
	Lee teaches wherein the group identification information corresponding to the first group comprises a paging radio network temporary identifier (P-RNTI). (The RNTI may be a P-RNTI, for example, if the DCI may be used for the paging, paragraph 96).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Lee’s P-RNIT with the system of Zang. One would be motivated to combine these teachings because it can provide paging and system information change notification; making easier for user to take appropriate selection and/or changes.



Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632